 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDGould,Inc. (Advanced Technology Group)andInter-national Union,United Automobile,Aerospace &AgriculturalImplementWorkersofAmerica(UAW). Case 8-RC-8913October 9, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOUpon a petition filed under Section 9(c) of the Na-tional Labor Relations Act, as amended, a hearingwas held before Hearing Officer Vaughn Sterling. Bydirection of the Acting Regional Director for Region8, this case was transferred to the National LaborRelations Board for decision. Thereafter, the Employ-er and the Petitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby af-firmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the, Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.No question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act, for the following reasons:The Employer is engaged in the design, manufac-ture,modification, and servicing of underwater inte-gratedweapon systems, primarily theMark 48torpedo which accounts for 98 percent of its business.This project is carried on primarily in two buildings,plants I and 2, separated from each other by a1/2-mile parking lot, on an enclosed tract of land inCleveland, Ohio. Additionally, the Employer operatesa test lake in Columbia Station, Ohio, and a ProductDevelopment Division in Willoughby, Ohio, which isnot herein involved.The Advanced Technology Group (ATG) has fourdivisions-Ocean Systems Division (OSD), whosefunction is production; Advanced Development Divi-sion (ADD), whose function is design; System Sup-port Division (SSD), whose function is field support;and the Product Development Division (PDD), whichis concerned with additional products.The ATG employs approximately 2,032 individu-als.Of the approximately 1,800 persons employed atthe Cleveland location, 1,400 work in plant 1 and 400in plant 2. Employees of OSD and ADD work in plant1and employees of OSD, ADD, and SSD work inplant 2. No PDD employees work in either of theseplants. Approximately 625 individuals are hourly pro-duction and maintenance employees who work inboth plants and are represented by UAW Local 1631.There remain at these facilities approximately800 sal-aried employees who are neither professional nor su-pervisory personnel. There is no history of collectivebargaining involving any of these salaried employees.The Petitioner seeks a unit composed of approxi-mately 140 technical employees of ADD employed inCleveland and at the Columbia Station test lake facili-ty. The Employer contends that the unit sought by thePetitioner is inappropriate because it fails to includeall other salaried, nonprofessional employees at theCleveland and Columbia Station test lake facilities or,at least, all technical employees of all three divisions.We agree with the Employer that the requested unitis inappropriate. It is clear from the record facts thatthe unit petitioned for does not constitute a function-ally distinct or homogeneous group of employees. In-stead, the divisions form an integral part of, and areinextricably related to, the complete Mark 48 project.As recently as April 1972, there was only one division.Then, as the Employer grew from 200 employees to anemployee complement of 2,000 and sales of $100 mil-lion, the division was reorganized for accounting pur-poses so that the various subgroups could beidentified.Becausethe operation is not "linear," withthe product proceeding from a design phase to a pro-duction phase to the support phase, the design func-tion(for which ADD is primarily responsible) is nota separate step toward a production process. Due tothe intimate relation between design, manufacture,and field support, there are continual and substantialcontact and interactions between technical and pro-fessional employees of all divisions."Engineeringchange orders," which can be initiated by any divisionor by the Navy, are first directed to ADD and thento a board comprised of members of the three divi-sions.In one year, the change orders resulted in ap-proximately 1,000 changes made in the torpedosystem.The record does not indicate that the skills pos-sessed by ADD's technical employees aresignifi-cantly unique. To the contrary, the Employer's entireoperation is technological and common skills are usedin all divisions.When a department needs to hire additional em-ployees, it sends an employee requisition slip to thecentralized personnel department which seeks outcandidates from within and without the Employer,interviews applicants, and in conjunction with the de-206 NLRB No. 95 GOULD, INC.313partment head determines whether to hire the appli-cant. The centralized personnel administration is alsoresponsible for labor relations, equal employment op-portunity, security indoctrination, medical facilities,and communications.All salaried employees of all divisions enjoy thesame insurance benefits, vacation plan, holidays, sav-ings and profit-sharing program, and salary retire-ment program. They have the same salary structureand use the same cafeteria and parking facilities.The assistant personnel manager testified that thereare no restrictions relating to the transfer of employ-ees from one division to another. The Employer cur-rently operates a job procedure called the "hot line"which provides for posting job vacancies enabling anyemployee to apply for positions available in any divi-sion. Additionally, testimony indicates that numeroustransfers occurred both prior to and after the reorga-nization into separate divisions. Indeed, there was tes-timony that the Employer's "main strength" was itsability to "temporarily and permanently move peopletomeet the needs of the projects."All employees must inevitably come in frequentcontact with each other since plant 1, the larger of theCleveland plants, houses technical personnel of boththe OSD and ADD and employees of OSD, ADD andSSD all work in plant 2. Employees are not segregatedinto distinct areas according to their divisions or jobtitles,but are randomly located in the various sec-tions.Under these circumstances, it is clear that a unitlimited to the technical employees of the AdvancedDevelopment Division does not possess that degree offunctional distinctness and autonomy which wouldwarrant a finding of a separate community of interest.As the Petitioner has not demonstrated an interest inrepresenting any other unit, we shall order the petitiondismissed.ORDERIt ishereby ordered that the petitionherein be, anditherebyis,dismissed.